        Case 20-00482               Doc   Filed 08/18/20   Entered 08/18/20 12:07:45   Desc Main
                                              Document     Page 1 of 4




          Yes. Date of the last notice.




Description




Other. Specify: 410A Fee
     Case 20-00482     Doc   Filed 08/18/20   Entered 08/18/20 12:07:45   Desc Main
                                 Document     Page 2 of 4




/s/ Christopher Giacinto                                08/18/2020
Case 20-00482   Doc   Filed 08/18/20   Entered 08/18/20 12:07:45   Desc Main
                          Document     Page 3 of 4




                                                                       18th




                                 ___________________________________
Case 20-00482   Doc   Filed 08/18/20   Entered 08/18/20 12:07:45   Desc Main
                          Document     Page 4 of 4
